257 F.2d 206
UNITED STATES ex rel. The NEZ PERCE TRIBE OF INDIANS and William N. Stevens, Appellants,v.Fred A. SEATON, Secretary of the Interior, Appellee.
No. 14259.
United States Court of Appeals District of Columbia Circuit.
Argued May 2, 1958.
Decided May 29, 1958.
Petition for Rehearing Denied September 5, 1958.

Mr. Richard Schifter, Washington, D. C., for appellants.
Mr. Harold S. Harrison, Atty., Dept. of Justice, with whom Mr. Roger P. Marquis, Atty., Dept. of Justice, was on the brief, for appellee.
Before EDGERTON, Chief Judge, and BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
Appellants seek to enjoin the Secretary of the Interior from conveying certain lands which the appellants claim are held by the United States in trust for them. The United States claims full ownership. The question is highly debatable. Because we think it cannot be decided in a suit in which the United States is not a party, we do not reach it. The United States is not being sued and has not consented to be sued. We think the District Court was therefore right in entering summary judgment for the Secretary. Larson v. Domestic and Foreign Commerce Corp., 337 U.S. 682, 69 S. Ct. 1457, 93 L. Ed. 1628; cf. Land v. Dollar, 330 U.S. 731, 737-738, 67 S. Ct. 1009, 91 L. Ed. 1209. If the Secretary were violating a plain legal duty in regard to the lands, the case might be different.


2
Affirmed.